HARRIS, Judge.
We affirm the defendant’s judgment and sentence, but remand this case to the trial court for correction of the clerical error in the judgment which incorrectly reflects that defendant was convicted of burglary of a dwelling, a second degree felony (§ 810.02(3), Fla. Stat.), when in fact he pled to burglary of a structure, a third degree felony (§ 810.02(4)(a), Fla. Stat.). See Slatter v. State, 709 So.2d 206 (Fla. 5th DCA 1998).
AFFIRMED; REMANDED to correct clerical error.
W. SHARP and ANTOON, JJ., concur.
i